OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law in the State of New York on October 6, 1939. *472On April 14, 1980 a judgment of conviction was entered against him in the United States District Court for the Western District of New York on one count of willful failure to file an income tax return in violation of section 7203 of title 26 of the United States Code. On April 29, 1980 he was automatically suspended from the practice of law by this court pursuant to section 90 (subd 4, par f) of the Judiciary Law.
Respondent was convicted of a serious crime as defined by section 90 (subd 4, par d) of the Judiciary Law, and his conduct constitutes a violation of canon 1 of the Code of Professional Responsibility (EC 1-1, EC 1-5 and DR 1-102). We conclude that despite his previously unblemished record, respondent should be suspended from the practice of law for a period of six months commencing on April 29, 1980 and until the further order of this court.
Cardamone, J. P., Simons, Hancock, Jr., Schnepp and Witmer, JJ., concur.
Final order of suspension entered pursuant to section 90 (subd 4, par g) of the Judiciary Law.